Title: To George Washington from William Fairfax, 4 May 1756
From: Fairfax, William
To: Washington, George



Sir
At Capt. Dansie’s 4. May 1756

Your Letter by Butler the Express was presented by the Governor & read in Council and immediately after Sent to the Ho. of Burgesses. A Vessel fraughted wth Gunpowder &c. has been already sent to Fredericksburg under Dr Walker’s Care for yr Direction, and another is Since orderd wth 500 Arms, half Barrls of Gun Powder of which I am to have for our County fifty small Arms & Powder &c. wanted. I hope early last Week the Militia of our County, P[rin]ce Wm & Culpeper &c. have joyned You. G. Fx Colo. Martin &c. Set off from Wmsburg last Fryday. Hoping the best I remain Dr Sr Yr affecte hle Servt

W: Fairfax


P.S. It would Surprize You to add, that Mr Attorney Genl talks of setting out wth Warner Lewis, Barnard Moore &c. proceed to march wth about Sixty Gentlemen &c. Associators to See You at Winchester by the 25th inst. at farthest.
What You may expect from such Voluntiers &c.

